USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
DOC#:
DATE FILED: YZ/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THE NEW Y-CAPP, INC., ET AL.,
Plaintiffs,
-y.- 18-CV-3223 (ALC)
ARCH CAPITAL FUNDING, LLC, ET AL., ORDER
Defendants

 

 

ANDREW L. CARTER, JR., United States District Judge:
The Court is in receipt of the motion to withdraw as attorneys and motion for an extension
of time from Christopher R. Murray and Stein Adler Dabah & Zelkowitz, LLP. ECF Nos. 87-89.

Plaintiffs are hereby ORDERED to respond to these motions on or before January 13, 2020.

SO ORDERED.

Dated: January 8, 2020 Y Coy

New York, New York z—
"ANDREW L. CARTER, IR.
United States District Judge —

 

 

 
